Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00881-CR

                                      EX PARTE Shawn SANDERS

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 23, 2014

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On December 17, 2014, relator Shawn Sanders filed a pro se petition for writ of habeas

corpus in which he seeks relief from an adjudication in the underlying criminal proceeding.

           This court, as an intermediate court of appeals, is not authorized to grant habeas corpus

relief. Pursuant to section 22.221(d) of the Texas Government Code, in civil matters, a court of

appeals “may issue a writ of habeas corpus when it appears that the restraint of liberty is by virtue

of an order, process, or commitment issued by a court or judge because of the violation of an order,

judgment, or decree previously made, rendered, or entered by the court or judge in a civil case.”

TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). In criminal matters, however, an intermediate

court of appeals has no original habeas corpus jurisdiction. Chavez v. State, 132 S.W.3d 509, 510



1
 This proceeding arises out of Cause No. 2012CR5452, styled The State of Texas v. Shawn L. Sanders, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen Jr. presiding.
                                                                                   04-14-00881-CR


(Tex. App.—Houston [1st Dist.] 2004, no pet.); Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—

Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999,

no pet.). In criminal matters, the courts authorized to issue writs of habeas corpus are the Texas

Court of Criminal Appeals, district courts, and county courts. See TEX. CODE CRIM. PROC. ANN.

art. 11.05 (West 2005). Therefore, Sanders’ petition for writ of habeas is dismissed for lack of

jurisdiction.


                                                PER CURIAM

DO NOT PUBLISH




                                               -2-